                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEPHEN MCKINNEY, INDIVIDUALLY                 :
AND DERIVATIVELY, ON BEHALF OF                 :           CIVIL ACTION
PRIMUS ENTERPISE, LLC,                         :
          Plaintiffs,                          :
                                               :
v.                                             :
                                               :
THOMAS PINTER, et al.,                         :           No. 18-4185
         Defendants.                           :

                                       ORDER

     AND NOW, this 26th day of February 2019, it is ORDERED that:

     1. Upon consideration of Defendants Pinter and Pinter Memorials, Inc.’s Motion to

        Dismiss for Improper Venue and to Transfer (Document No. 20), Plaintiffs’ response,

        Defendants’ reply, and for the reasons stated in the Memorandum dated February 26,

        2019, the motion is GRANTED in part and DENIED in part.

           a. The motion to dismiss for improper venue is DENIED.

           b. The motion to transfer venue is GRANTED.

           c. This case is TRANSFERRED to the United States District Court for the

               Northern District of Alabama.

     2. Defendants Worthington and VetsUSA II, Inc.’s Motion to Dismiss (Document No.

        22) is DENIED as moot.

     3. Defendants Worthington and VetsUSA II, Inc.’s Motion to Strike (Document No. 29)

        is DENIED.

     4. Upon consideration Plaintiff McKinney’s Omnibus Motion to Strike Defendants’

        Reply Briefs in Support of Their Motions to Dismiss (Document No. 34) and

        Defendants’ response, the motion is DENIED.
5. The Clerk of Court is directed to close this case for statistical purposes.



                                      BY THE COURT:




                                                                     .
                                      Berle M. Schiller, J.




                                          2
